        Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 1 of 51




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           x
UA LOCAL 13 & EMPLOYERS GROUP              :   Civil Action No. 1:19-cv-10161-LLS-RWL
INSURANCE FUND, Individually and on        :
Behalf of All Others Similarly Situated,   :   CLASS ACTION
                                           :
                            Plaintiff,     :   CORRECTED AMENDED COMPLAINT
                                           :   FOR VIOLATIONS OF THE FEDERAL
       vs.                                 :   SECURITIES LAWS
                                           :
SEALED AIR CORPORATION, and                :
WILLIAM G. STIEHL,                         :
                                           :   JURY TRIAL DEMANDED
                            Defendants.
                                           :
                                           x
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 2 of 51




       Lead Plaintiffs UA Local 13 Pension Fund, UA Local 13 & Employers Group Insurance

Fund, Plumbers & Steamfitters Local 267 Pension Fund and additional Plaintiff Plumbers and

Steamfitters Local No. 7 Pension and Welfare Funds (collectively, “Plaintiffs”), jointly and on

behalf of all others similarly situated, make the following allegations based upon the investigation of

Plaintiffs’ counsel, which included, among other things, a review of the U.S. Securities and

Exchange Commission (“SEC”) filings by Sealed Air Corporation (“Sealed Air” or the “Company”),

interviews with former Sealed Air employees and persons knowledgeable about the Company’s

business, as well as reports by securities analysts, press releases, media reports and other public

statements issued by or about the Company. Plaintiffs believe that substantial additional evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of all purchasers of Sealed Air

common stock between November 17, 2014 and June 20, 2019, inclusive (the “Class Period”),

against Sealed Air and one of its most senior financial officers, seeking to pursue remedies under

Sections 10(b) and 20(a) of the Securities and Exchange Act of 1934 (the “Exchange Act”), as

amended by the Private Securities Litigation Reform Act of 1995 (“PSLRA”) and Rule l0b-5

promulgated thereunder (17 C.F.R. §240.10b-5).

       2.      Defendant Sealed Air is a packaging company that is best known for its Bubble

Wrap and Cryovac packaging products. The SEC and the U.S. Department of Justice (the

“DOJ”) have been investigating the Company’s financial activities since at least June 2018 and June

2019, respectively.

       3.      In March 1998, Sealed Air acquired W.R. Grace & Co.’s (“Grace”) Cryovac

packaging business. In connection therewith, Grace and its businesses agreed to retain and to
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 3 of 51




indemnify the Company for, from and against all liabilities arising out of Grace’s operations,

including those liabilities relating to asbestos-containing products previously manufactured or sold

by Grace.

       4.      Beginning in 2000, Sealed Air was named in a number of lawsuits alleging that its

acquisition of Grace’s Cryovac business was a fraudulent transfer and/or gave rise to successor

liability, and that, as a result, the Company was financially responsible for the alleged asbestos

liabilities of Grace and its subsidiaries. Thereafter, Grace filed for bankruptcy protection and, after

protracted litigation, Sealed Air and the Grace asbestos claimants entered into a definitive settlement

agreement, which was approved by the bankruptcy court in June 2005.

       5.      In 2014, Grace emerged from bankruptcy and Sealed Air made a cash payment of

$930 million and issued 18 million Sealed Air common shares to settle the claims made by the

Grace-related asbestos claimants. In connection with this consideration, Sealed Air claimed a

$1.49 billion income tax deduction on its 2014 consolidated U.S. income tax return, which the

Internal Revenue Service (“IRS”) later disallowed in full.

       6.      After the market closed on November 14, 2014, Sealed Air announced that, effective

upon the completion of KPMG LLP’s (“KPMG”) audit of Sealed Air’s annual December 31, 2014

financial statements, the Company intended to terminate its relationship with KPMG, which had

served as Sealed Air’s auditor since 1998. At the same time, Sealed Air announced that, after

engaging in a “competitive search process,” the Audit Committee of the Board of Directors (the

“Audit Committee”) of Sealed Air approved the selection of Ernst & Young LLP (“EY”) to serve as

the Company’s outside auditor beginning with the fiscal year ending December 31, 2015.

       7.      Because Sealed Air had previously disclosed that it intended to claim the income tax

deduction on its 2014 U.S. income tax return and that it was expected to generate a tax refund of


                                                 -2-
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 4 of 51




approximately $200 million, investors were keenly focused on the process by which Sealed Air

selected its new auditor.

       8.      As alleged herein, representations made during the Class Period by Sealed Air and its

former Chief Financial Officer (“CFO”), William J. Stiehl (“Stiehl”), concerning the Company’s

selection of EY were materially false and misleading when made. Specifically, during the Class

Period, Sealed Air and Stiehl engaged in collusion with EY whereby they rigged the process

pursuant to which the Company selected its auditor. Thus, despite the Company’s express

representations to the contrary, EY was not selected pursuant to a comprehensive, competitive search

process among audit firms. Rather, Stiehl and EY engaged in bid rigging to ensure that EY would

be chosen as Sealed Air’s audit firm.

       9.      Indeed, various representations made by Defendants during the Class Period were

materially false and misleading and omitted to disclose material facts necessary to make such

statements not false and misleading.

       10.     Because the unlawful conduct alleged herein was unknown to the marketplace, the

price of Sealed Air common stock was artificially inflated throughout the Class Period.

       11.     On June 25, 2018, the Company received a subpoena from the SEC seeking

documents concerning the Company’s accounting for income taxes, its financial reporting and

disclosures, and other matters. On the announcement of this news, the price of Sealed Air stock fell

over 5% on very heavy trading volume.

       12.     On May 2, 2019, Sealed Air received an additional subpoena from the SEC seeking

documents relating to the process by which the Company selected EY to serve as its audit firm and

the independence of EY.




                                               -3-
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 5 of 51




       13.     Shortly thereafter, on June 20, 2019, the last day of the Class Period, Sealed Air

announced that it fired its CFO, Stiehl, “for cause” following an internal review by the Audit

Committee concerning the investigation by the SEC. On the announcement of this news, the price of

Sealed Air stock fell approximately 5% on very heavy trading volume.

       14.     Then, on August 2, 2019, Sealed Air announced that the DOJ had commenced an

investigation into the process by which EY was selected to serve as Sealed Air’s auditor and the

Company’s termination of Stiehl.

       15.     Less than two weeks later, on August 12, 2019, Sealed Air disclosed it had fired EY.

                                 JURISDICTION AND VENUE

       16.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC,

17 C.F.R. §240.10b-5.

       17.     This Court has jurisdiction over the subject matter of this action under Section 27 of

the Exchange Act, 15 U.S.C. §78aa, and 28 U.S.C. §1331, because this is a civil action arising under

the laws of the United States.

       18.     Venue is proper in this District under Section 27(a) of the Exchange Act, 15 U.S.C.

§78aa(a), and 28 U.S.C. §1391(b)-(d). The acts and transactions giving rise to the violations of law

complained of occurred, in part, in this District, including the dissemination of false and misleading

statements into this District. In addition, the Company’s common stock trades on the New York

Stock Exchange (“NYSE”), a national securities exchange located in this District.

                                             PARTIES

       19.     Lead Plaintiff UA Local 13 & Employers Group Insurance Fund purchased Sealed

Air common stock during the Class Period, as set forth in the attached certification (Exhibit A), and

suffered damages thereby.
                                                -4-
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 6 of 51




       20.     Lead Plaintiff UA Local 13 Pension Fund purchased Sealed Air common stock during

the Class Period, as set forth in the attached certification (Exhibit B), and suffered damages thereby.

       21.     Lead Plaintiff Plumbers & Steamfitters Local 267 Pension Fund purchased Sealed Air

common stock during the Class Period, as set forth in the attached certification (Exhibit C), and

suffered damages thereby.

       22.     Additional Plaintiff Plumbers and Steamfitters Local No. 7 Pension and Welfare

Funds purchased Sealed Air common stock during the Class Period, as set forth in the attached

certification (Exhibit D), and suffered damages thereby.

       23.     Defendant Sealed Air manufactures and sells food and protective packaging products

worldwide. The Company is based in Charlotte, North Carolina and its common stock trades on the

NYSE under the ticker symbol “SEE.”

       24.     Defendant Stiehl served as Chief Accounting Officer and Controller of Sealed Air

and, effective as of the close of business on October 31, 2017, was appointed as Sealed Air’s Acting

CFO. Stiehl relinquished these positions when the Company’s Board of Directors appointed him to

the positions of Senior Vice President and CFO effective June 7, 2018. Stiehl served in such

capacities until he was fired “for cause” on June 19, 2019 (Defendants Sealed Air and Stiehl are

collectively referred to herein as “Defendants”).

       25.     Due to Stiehl’s senior executive positions with the Company, he had access to the

adverse undisclosed information about Sealed Air’s operations, management, auditor selection

process, systems of disclosure controls, and corporate governance via internal corporate documents

and communications. In addition, Stiehl was made aware of undisclosed adverse information about

the Company from conversations and communications with other corporate officers, auditors,




                                                 -5-
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 7 of 51




directors and employees, as well as his attendance at management and/or Board and committee

meetings.

       26.     It is appropriate to presume the alleged false, misleading and incomplete information

conveyed in the Company’s public filings and other statements herein are attributable to Stiehl,

particularly because he signed false and misleading filings made with the SEC, was directly involved

in the management and/or oversight of the Company’s operations at the highest level, and was privy

to confidential proprietary information concerning the Company and its operations, management,

auditor selection process, systems of disclosure controls, and corporate governance, as alleged

herein. In addition, Stiehl was involved in drafting, producing, reviewing, and/or disseminating the

false and misleading statements and information alleged herein, and was aware, or recklessly

disregarded, that the false and misleading statements were being issued to investors. Stiehl approved

or ratified these false and misleading statements in violation of the federal securities laws.

       27.     As an officer and controlling person of a publicly-held company whose common

stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE, which is

governed by the provisions of the federal securities laws, Stiehl had a duty to promptly disseminate

accurate and truthful information with respect to the Company’s operations, management, auditor

selection process, systems of disclosure controls, and corporate governance, and to correct any

previously-issued statements that had become materially misleading or untrue, so that the market

price of Sealed Air publicly-traded stock would be based upon truthful and accurate information.

Stiehl’s false and misleading misrepresentations and omissions violated these specific requirements

and obligations, which caused Sealed Air common stock to trade at artificially inflated prices during

the Class Period.




                                                -6-
          Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 8 of 51




        28.     Stiehl, because of his positions of control and authority as a senior executive officer

of the Company, was able to, and did, control the disclosure in various SEC filings, as well as public

statements pertaining to the Company during the Class Period. Stiehl was provided with information

alleged herein to be misleading before or shortly after its issuance and/or had the ability and/or

opportunity to prevent its issuance or cause it to be corrected. Accordingly, Stiehl is responsible for

the accuracy of the public statements detailed herein and is, therefore, primarily liable for the

misrepresentations contained therein.

        29.     Stiehl is liable as a participant in a fraudulent scheme and course of business that

operated as a fraud or deceit on purchasers of Sealed Air common stock by disseminating materially

false and misleading statements and/or concealing material adverse facts. The scheme: (a) deceived

the investing public regarding Sealed Air’s operations, management, auditor selection process,

systems of disclosure controls, and corporate governance, as well as the intrinsic value of Sealed Air

common stock; (b) enabled Company insiders to sell more than $4 million of Sealed Air common

stock to the unsuspecting public at artificially inflated prices; and (c) caused Plaintiffs and Class

Period purchasers of Sealed Air common stock to purchase Sealed Air publicly-traded common

stock at artificially inflated prices.

                                 SUBSTANTIVE ALLEGATIONS

                                  The Company and Its Operations

        30.     Incorporated in Delaware in 1960, Sealed Air is a global manufacturer and seller of

packaging and equipment systems used in food, industrial, medical, and consumer applications. The

Company currently operates its business through two business segments, the Food Care business

segment and the Product Care business segment.

        31.     Sealed Air’s Food Care business segment is a provider of integrated packaging

materials and equipment solutions that are designed to help customers reduce cost and enhance their
                                                 -7-
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 9 of 51




brands. The Food Care business segment applications are primarily sold directly to perishable food

processors, predominantly in fresh red meat, smoked and processed meats, poultry, and dairy

markets worldwide. These applications generally provide customers with food safety, shelf life

extension, and packaging solutions.

        32.     Sealed Air’s Product Care business segment solutions are designed to protect valuable

goods during shipment and enhance order fulfillment velocity while minimizing material usage,

dimensional weight, and packaging labor requirements. The Product Care business segment

solutions are largely sold through supply distributors, although they are also sold directly to

fabricators, original equipment manufacturers, contract manufacturers, third-party logistics partners,

e-commerce/fulfillment operations, and various retail centers. Product Care solutions are marketed

via brands including Bubble Wrap® packaging, Cryovac® performance shrink films, Instapak®

polyurethane foam packaging systems, and Korrvu® suspension and retention packaging.

                   The Cryovac Transaction and the Settlement Agreement

        33.     As a holding company, Sealed Air conducts substantially all of its business through

two wholly-owned subsidiaries, Cryovac, LLC and Sealed Air Corporation (US).

        34.     Sealed Air acquired Grace’s Cryovac packaging business in March 1998 when it and

Grace completed a multi-step transaction (the “Cryovac Transaction”). In connection with the

Cryovac Transaction, Grace and its businesses agreed to retain all of the liabilities arising out of its

operations (other than the liabilities relating to Cryovac’s operations prior to the Cryovac

Transaction) and agreed to indemnify the Company for, from, and against any such retained

liabilities. Among the liabilities retained by Grace were those liabilities relating to asbestos-

containing products previously manufactured or sold by Grace’s subsidiaries prior to the Cryovac

Transaction, including those related to its primary U.S. operating subsidiary, W. R. Grace & Co. -

Conn.
                                                 -8-
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 10 of 51




       35.     Beginning in 2000, Sealed Air was named in a number of lawsuits alleging that the

Cryovac Transaction was a fraudulent transfer and/or gave rise to successor liability, and, as a result,

the Company was financially responsible for the alleged asbestos liabilities of Grace and its

subsidiaries. Thereafter, Grace filed for bankruptcy protection, and, after protracted litigation, the

parties entered into a definitive settlement agreement to resolve all then current and future asbestos-

related claims, fraudulent transfer claims, and successor liability claims made against the Company

arising from the Cryovac Transaction (the “Settlement Agreement”). The bankruptcy court

approved the Settlement Agreement in June 2005.

       36.     Pursuant to the Settlement Agreement, Sealed Air agreed to: (i) issue nine million

Sealed Air common shares, subject to customary anti-dilution provisions; and (ii) make a cash

payment of $513 million, plus interest thereon at a 5.5% annual rate starting on December 21, 2002

and ending on the effective date of an appropriate plan of reorganization in the Grace bankruptcy, at

which time the consideration was to be issued to the Grace-related asbestos claimants.

       37.     In February 2014, Grace emerged from bankruptcy and, in accordance with the terms

of the Settlement Agreement and the court approved reorganization plan, Sealed Air made a cash

payment of $930 million (including $417 million in accrued interest) and issued 18 million Sealed

Air common shares (as adjusted for a 2:1 stock split) to trusts established for the benefit of the

Grace-related asbestos claimants.

          The Income Tax Implications Associated with the Settlement Agreement

       38.     In connection with its cash payment obligation under the Settlement Agreement,

Sealed Air recorded a $513 million liability and a concomitant $262 million deferred tax asset

(“DTA”) in its financial statements for the year ended December 31, 2002.

       39.     A DTA is a probable future tax benefit possessed by an entity arising from income tax

relief that is expected by the entity. Since the recognition and measurement criteria of income tax
                                                 -9-
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 11 of 51




expense under generally accepted accounting principles (“GAAP”) and the income tax laws often

differ, the amount of income tax expense an entity reports in its financial statements during a given

period may be different than the amount of income tax due to the tax authorities. In such cases, a

DTA is created when an entity recognizes a tax benefit pursuant to GAAP, but must wait to

recognize such benefit under the existing tax laws.

       40.     Such tax benefit is recorded as a DTA for financial reporting purposes and it remains

so until such time as the entity realizes the benefit for tax purposes or the entity determines the DTA

is not likely to be realized. GAAP requires that a valuation allowance be recorded to reduce the

DTA to an amount that is more likely than not to be realized by the entity.

       41.     In connection with the consideration it provided pursuant to the Settlement

Agreement, Sealed Air reported a $1.49 billion income tax deduction on its 2014 consolidated U.S.

income tax return. The size of the income tax deduction resulted in a net operating loss for U.S. tax

purposes in 2014. The Company carried back more than $1 billion of this deduction and, as a result,

Sealed Air’s financial statements for the year ended December 31, 2014 reported a $247 million

income tax receivable and total net deferred tax assets of $175 million from net operating losses

available to offset taxable income in future tax years.

       42.     After it filed its 2014 consolidated U.S. income tax return, Sealed Air received a

$235 million tax refund during the first quarter of 2015 in connection with the income tax deduction.

Thereafter, Sealed Air disclosed that the IRS intended to disallow the income tax deduction “in full.”

               DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
                STATEMENTS ISSUED DURING THE CLASS PERIOD

                   Sealed Air’s Materially False and Misleading SEC Filings

       43.     The Class Period begins on November 17, 2014. After the close of trading on Friday,

November 14, 2014, Sealed Air filed with the SEC a Form 8-K (the “November 2014 Form 8-K”)

                                                - 10 -
           Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 12 of 51




announcing that the Audit Committee had determined to dismiss KPMG as the Company’s

independent public accounting firm, effective with the completion of KPMG’s audit of the

Company’s fiscal year ended December 31, 2014 financial statements and the filing of the related

Annual Report on Form 10-K.

       44.      The November 2014 Form 8-K represented that, following a “competitive search

process” involving several international registered public accounting firms, the Audit Committee had

approved the selection of EY to serve as the Company’s auditor beginning with the fiscal year

ending December 31, 2015. Specifically, the November 2014 Form 8-K stated, in pertinent part, as

follows:

       On November 11, 2014, the Audit Committee of the Board of Directors (the “Audit
       Committee”) of Sealed Air Corporation (“Sealed Air” or the “Company”) approved
       the selection of Ernst & Young LLP (“EY”) to serve as the Company’s independent
       registered public accounting firm for the fiscal year ending December 31, 2015
       following a competitive search process. The competitive search process involved
       several international registered public accounting firms. . . . [Emphasis added].

       45.      The statements described in ¶44, above, misrepresented material facts and omitted to

state material facts necessary in order to make the statements contained therein not misleading.

Specifically, the statements in the November 2014 Form 8-K were materially false and misleading

when made because they misrepresented and failed to disclose the following adverse facts, which

were then known to, or recklessly disregarded by Defendants:

                (a)    that Sealed Air’s selection of EY to serve as the Company’s independent

registered public accounting firm did not follow a competitive search process involving several

international registered public accounting firms but rather followed an illegally manipulated process

through which bids were rigged by Stiehl and EY to ensure EY would be selected as the Company’s

registered public accounting firm;




                                               - 11 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 13 of 51




                (b)     that the unlawful bid rigging by Stiehl subjected Sealed Air to contingent

liabilities, including fines, reputational damage, criminal penalties and/or other sanctions which, in

violation of SEC rules and regulations, were not disclosed to investors; and

                (c)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.

        46.     On February 27, 2015, Sealed Air filed with the SEC its annual report on Form 10-K

for the year ended December 31, 2014 (the “2014 Form 10-K”), signed by Stiehl and others.

        47.     The 2014 Form 10-K contained the following representations concerning Sealed Air’s

Disclosure Controls and Procedures and an evaluation of those Disclosure Controls and Procedures:

        Disclosure Controls and Procedures

        We maintain disclosure controls and procedures, as defined in Rule 13a-15 under
        the Securities Exchange Act of 1934, as amended, that are designed to ensure that
        information required to be disclosed in our reports that we file or submit under
        the Exchange Act is recorded, processed, summarized and reported within the
        time periods specified in the SEC’s rules and forms and that our employees
        accumulate this information and communicate it to our management, including
        our Chief Executive Officer (our principal executive officer) and our Chief Financial
        Officer (our principal financial officer), as appropriate, to allow timely decisions
        regarding the required disclosure. In designing and evaluating the disclosure controls
        and procedures, our management recognizes that any controls and procedures, no
        matter how well designed and operated, can provide only “reasonable assurance” of
        achieving the desired control objectives, and management necessarily must apply its
        judgment in evaluating the cost-benefit relationship of possible controls and
        procedures. [First emphasis in the original.]

        Evaluation of Disclosure Controls and Procedures

        As of the end of the period covered by this report, we carried out an evaluation of the
        effectiveness of the design and operation of our disclosure controls and procedures
        under Rule 13a-15. Our management, including our Chief Executive Officer and
        Chief Financial Officer, supervised and participated in this evaluation. Based upon
        that evaluation, our Chief Executive Officer and Chief Financial Officer concluded


                                                 - 12 -
        Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 14 of 51




       that our disclosure controls and procedures were effective at the “reasonable
       assurance” level. [First emphasis in the original.]

       48.     The 2014 Form 10-K also included representations concerning Sealed Air’s corporate

governance, stating in pertinent part:

       We have adopted a Code of Conduct applicable to all of our directors, officers and
       employees and a supplemental Code of Ethics for Senior Financial Executives
       applicable to our Chief Executive Officer, Chief Financial Officer, Controller,
       Treasurer, and all other employees performing similar functions for us. The Code of
       Conduct and the Code of Ethics for Senior Financial Executives are posted on our
       website at www.sealedair.com. We will post any amendments to the Code of
       Conduct and the Code of Ethics for Senior Financial Executives on our website. We
       will also post any waivers applicable to any of our directors or officers, including the
       senior financial officers listed above, from provisions of the Code of Conduct or the
       Code of Ethics for Senior Financial Executives on our website.

       49.     On information and belief, during the Class Period, Sealed Air’s website made the

following representations, in pertinent part, about its Code of Conduct, which were incorporated by

reference into the Company’s filings with the SEC on Form 10-K:

       Sealed Air Corporation has a reputation for conducting its business on a highly
       ethical level. It is important that we continue this record of integrity in the future.
       Each and every employee of the Company and its subsidiaries throughout the world
       is responsible for the maintenance of our fine reputation.

                                          *       *       *

       Each of our employees is expected to comply with the law, but our standard of
       business ethics goes beyond compliance with law. No list of rules can substitute
       for the exercise by anyone who represents our Company of basic morality,
       common decency, high ethical standards and respect for the law. . . .

                                          *       *       *

       In the course of performing their duties, employees may have access to confidential
       information concerning other employees such as information appearing on job
       applications, salary information or other confidential information concerning that
       employee. All employees must treat this information as confidential, use it only
       for proper purposes and divulge it only to those having a “need to know” it.

                                          *       *       *



                                                - 13 -
        Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 15 of 51




       No Sealed Air employee may put his or her personal interests ahead of the
       interests of the Company. Even the appearance of a conflict can damage the
       reputation of an employee or the Company. . . .

                                         *       *       *

       Sealed Air requires its employees to comply fully with anti-corruption laws in
       the United States and similar laws in other countries. . . .

       50.    On information and belief, during the Class Period, Sealed Air’s website also made

the following representations, in pertinent part, about its Code of Ethics for Senior Financial

Executives, which were incorporated by reference in the Company’s filings with the SEC on

Form 10-K:

       This Code of Ethics sets forth the standards and procedures to be followed by Sealed
       Air’s Chief Executive Officer, Chief Financial Officer, Controller, Treasurer,
       and all other employees performing similar functions for the Corporation (the
       “Senior Financial Executives”) to promote honest and ethical conduct,
       appropriate disclosure in Sealed Air’s periodic reports and other documents
       filed with the Securities and Exchange Commission, and compliance with
       applicable governmental rules and regulations. This Code of Ethics supplements the
       Sealed Air Code of Conduct, which also applies to all Senior Financial Executives.

       Conflicts of Interest

       All Senior Financial Executives should be scrupulous in avoiding a conflict of
       interest with respect to the Company’s interests. A “conflict of interest” exists
       whenever an individual’s private or personal interests interfere or conflict in
       any way (or even appear to interfere or conflict) with the interests of the
       Company. . . .

       Conflicts of interest are prohibited as a matter of Company policy, unless approved
       under applicable guidelines established by the Board of Directors or a committee of
       the Board. . . . Any such potential or actual conflict of interest must be disclosed to
       the Board, and the Senior Financial Executive must comply with any measure that
       may be required by the Audit Committee or the Board in order to avoid or eliminate
       such conflict.

       Any employee, officer or director of the Company who becomes aware of a
       conflict or potential conflict involving a Senior Financial Executive should bring
       it to the attention of the General Counsel of the Corporation or a member of the
       Audit Committee of the Board of Directors at the principal executive offices of the
       Corporation. . . .


                                               - 14 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 16 of 51




       Accounting Complaints

       The Company’s policy is to comply with all applicable financial reporting and
       accounting regulations applicable to the Company. If a Senior Financial Executive
       or any other employee of the Company has concerns or complaints regarding
       questionable accounting or auditing matters involving the Company, then he or
       she is encouraged to submit those concerns or complaints (anonymously,
       confidentially or otherwise) to the Audit Committee of the Board. . . .

       Disclosure Controls and Procedures

       The federal securities laws and the regulations of the New York Stock Exchange
       impose disclosure requirements on the Company, including requiring the Company
       to file certain reports with the Securities and Exchange Commission and the New
       York Stock Exchange and make certain public disclosures. Such reports and
       disclosures must comply with all applicable legal and NYSE requirements.

       The Company has adopted certain disclosure controls and procedures in connection
       with its reporting and other public disclosures. Each Senior Financial Executive
       must strictly adhere to such controls and procedures. All Senior Financial
       Executives must ensure that such reports and disclosures are (i) full, fair,
       timely, factual, accurate and understandable and (ii) meet all legal and
       exchange requirements. These requirements apply to all public disclosures of
       material information about the Company, including written disclosures, oral
       statements, visual presentations, analyst and press conferences, and media and
       investor calls. . . .

       51.     The statements referred to in ¶¶47, 49 and 50, above, were each materially false and

misleading in that they misrepresented material facts and omitted to state material facts necessary in

order to make the statements contained therein not misleading. Specifically, the statements set forth

and incorporated by reference in the 2014 Form 10-K were materially false and misleading when

made because they misrepresented and failed to disclose the following adverse facts, which were

then known to, or recklessly disregarded by Defendants:

               (a)     that the Code of Conduct and the Code of Ethics for Senior Financial

Executives purportedly adopted by the Company were circumvented by one of the Company’s most

senior financial officers, Stiehl, who engaged in illegal bid-rigging to ensure that EY would be

retained as the Company’s auditors;


                                                - 15 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 17 of 51




                (b)     that Sealed Air’s Disclosure Controls and Procedures and Evaluation of

Disclosure Controls and Procedures were not designed to ensure that employees accurately

communicated required information but rather permitted the Company to file reports pursuant to the

Exchange Act with the SEC that misstated and/or omitted material facts required to be disclosed by

SEC rules and regulations;

                (c)     that Sealed Air’s Disclosure Controls and Procedures were not effective at the

reasonable assurance level; and

                (d)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.

        52.     On April 2, 2015, Sealed Air filed with the SEC a definitive proxy statement on

Schedule 14A (the “2015 Proxy Statement”). The 2015 Proxy Statement represented, in pertinent

part:

        Selection of Independent Auditor (Proposal 12)

        On November 11, 2014, following a competitive search process, the Audit
        Committee selected Ernst & Young LLP (“EY”) to be engaged as the
        Company’s independent registered public accounting firm for the fiscal year
        ending December 31, 2015. The competitive search process involved several
        international registered public accounting firms. . . .

        On February 16, 2015, the Audit Committee approved the engagement of EY as our
        independent registered public accounting firm to examine and report on the
        Company’s consolidated financial statements and the effectiveness of the Company’s
        internal control over financial reporting for the fiscal year ending December 31,
        2015, subject to ratification of the retention by the stockholders at the Annual
        Meeting. Following a comprehensive request for proposal process, the Audit
        Committee considered EY to be well qualified. . . .

        On March 2, 2015, EY was engaged to serve as Sealed Air’s independent registered
        public accounting firm for the fiscal year ending December 31, 2015. . . . [Emphasis
        added].
                                                 - 16 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 18 of 51




        53.     In addition, the 2015 Proxy Statement included representations about Sealed Air’s

corporate governance stating, in pertinent part, “[t]he Board has adopted and operates under

Corporate Governance Guidelines that reflect our current governance practices in accordance with

applicable statutory and regulatory requirements, including those of the SEC and the NYSE.”

        54.     The statements referred to in ¶¶52-53, above, were each materially false and

misleading in that they misrepresented material facts and omitted to state material facts necessary in

order to make the statements contained therein not misleading. Specifically, the statements in the

2015 Proxy Statement were materially false and misleading when made because they misrepresented

and failed to disclose the following adverse facts, which were then known to, or recklessly

disregarded by Defendants:

                (a)     that the selection of EY as the Company’s auditors did not follow “a

comprehensive request for proposal process” or a “competitive search process” involving “several

international registered public accounting firms” but rather was the result of illegal bid-rigging

between EY and Stiehl, one of the Company’s most senior financial executives;

                (b)     that the Company was not operating under Corporate Governance Guidelines

that were in accordance with applicable statutory and regulatory requirements, including those of the

SEC and the NYSE, but rather operated under lax governance policies that permitted its most senior

executives to rig the process of selecting the Company’s auditor; and

                (c)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.




                                                 - 17 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 19 of 51




       55.     On May 5, 2015, Sealed Air filed with the SEC its Form 10-Q for the quarter ended

March 31, 2015 (the “Q1 2015 Form 10-Q”), signed by Stiehl. The Q1 2015 Form 10-Q repeated, in

pertinent part, the representations concerning the Company’s Disclosure Controls and Procedures

and Evaluation of Disclosure Controls and Procedures set forth in ¶47, above.

       56.     On August 4, 2015, Sealed Air filed with the SEC its Form 10-Q for the quarter

ended June 30, 2015 (the “Q2 2015 Form 10-Q”), signed by Stiehl. The Q2 2015 Form 10-Q

repeated, in pertinent part, the representations concerning the Company’s Disclosure Controls and

Procedures and Evaluation of Disclosure Controls and Procedures set forth in ¶47, above.

       57.     On November 3, 2015, Sealed Air filed with the SEC its Form 10-Q for the quarter

ended September 30, 2015 (the “Q3 2015 Form 10-Q”), signed by Stiehl. The Q3 2015 Form 10-Q

repeated, in pertinent part, the representations concerning the Company’s Disclosure Controls and

Procedures and Evaluation of Disclosure Controls and Procedures set forth in ¶47, above.

       58.     The statements referred to in ¶¶55-57, above, were each materially false and

misleading in that they misrepresented material facts and omitted to state material facts necessary in

order to make the statements contained therein not misleading. Specifically, the Q1 2015 Form

10-Q, Q2 2015 Form 10-Q, and 2015 Q3 Form 10-Q were each materially false and misleading by

misrepresenting and/or failing to disclose the following adverse facts, which were then known to, or

recklessly disregarded by Defendants:

               (a)     that Sealed Air’s Disclosure Controls and Procedures and Evaluation of

Disclosure Controls and Procedures were not designed to ensure that employees accurately

communicated required information but rather permitted the Company to file reports pursuant to the

Exchange Act with the SEC that misstated and/or omitted material facts required to be disclosed by

SEC rules and regulations;


                                                - 18 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 20 of 51




                (b)     that Sealed Air’s Disclosure Controls and Procedures were not effective at the

reasonable assurance level; and

                (c)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.

        59.     On February 22, 2016, Sealed Air filed with the SEC its annual report on Form 10-K

for the year ended December 31, 2015 (the “2015 Form 10-K”), signed by Stiehl and others.

        60.     The 2015 Form 10-K repeated, in all material respects, the representations concerning

the Company’s Code of Conduct and Code of Ethics set forth in ¶¶49 and 50, above.

        61.     In addition, the 2015 Form 10-K repeated, in all material respects, the representations

concerning the Company’s Disclosure Controls and Procedures and Evaluation of Disclosure

Controls and Procedures set forth in ¶47, above.

        62.     The statements referred to in ¶¶60 and 61, above, were each materially false and

misleading in that they misrepresented material facts and omitted to state material facts necessary in

order to make the statements contained therein not misleading. Specifically, the statements set forth

and incorporated by reference in the 2015 Form 10-K were materially false and misleading when

made because they misrepresented and failed to disclose the following adverse facts, which were

then known to, or recklessly disregarded by Defendants:

                (a)     that the Code of Conduct and the Code of Ethics for Senior Financial

Executives purportedly adopted by the Company were circumvented by one of the Company’s most

senior financial officers, Stiehl, who engaged in illegal bid-rigging to ensure that EY would be

retained as the Company’s auditors;


                                                 - 19 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 21 of 51




                (b)     that Sealed Air’s Disclosure Controls and Procedures and Evaluation of

Disclosure Controls and Procedures were not designed to ensure that employees accurately

communicated required information but rather permitted the Company to file reports pursuant to the

Exchange Act with the SEC that misstated and/or omitted material facts required to be disclosed by

SEC rules and regulations;

                (c)     that Sealed Air’s Disclosure Controls and Procedures were not effective at the

reasonable assurance level; and

                (d)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.

        63.     On May 2, 2016, Sealed Air filed with the SEC its Form 10-Q for the quarter ended

March 31, 2016 (the “Q1 2016 Form 10-Q”), signed by Stiehl. The Q1 2016 Form 10-Q repeated, in

pertinent part, the representations concerning the Company’s Disclosure Controls and Procedures

and Evaluation of Disclosure Controls and Procedures set forth in ¶47, above.

        64.     On August 1, 2016, Sealed Air filed with the SEC its Form 10-Q for the quarter

ended June 30, 2016 (the “Q2 2016 Form 10-Q”), signed by Stiehl. The Q2 2016 Form 10-Q

repeated, in pertinent part, the representations concerning the Company’s Disclosure Controls and

Procedures and Evaluation of Disclosure Controls and Procedures set forth in ¶47, above.

        65.     On October 31, 2016, Sealed Air filed with the SEC its Form 10-Q for the quarter

ended September 30, 2016 (the “Q3 2016 Form 10-Q”), signed by Stiehl. The Q3 2016 Form 10-Q

repeated, in pertinent part, the representations concerning the Company’s Disclosure Controls and

Procedures and Evaluation of Disclosure Controls and Procedures set forth in ¶47, above.


                                                 - 20 -
          Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 22 of 51




         66.    The statements referred to in ¶¶63-65, above, were each materially false and

misleading in that they misrepresented material facts and omitted to state material facts necessary in

order to make the statements contained therein not misleading. Specifically, the Q1 2016 Form

10-Q, Q2 2016 Form 10-Q, and 2016 Q3 Form 10-Q were materially false and misleading by

misrepresenting and/or failing to disclose the following adverse facts, which were then known to, or

recklessly disregarded by Defendants:

                (a)     that Sealed Air’s Disclosure Controls and Procedures and Evaluation of

Disclosure Controls and Procedures were not designed to ensure that employees accurately

communicated required information but rather permitted the Company to file reports pursuant to the

Exchange Act with the SEC that misstated and/or omitted material facts required to be disclosed by

SEC rules and regulations;

                (b)     that Sealed Air’s Disclosure Controls and Procedures were not effective at the

reasonable assurance level; and

                (c)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.

         67.    On February 15, 2017, Sealed Air filed with the SEC its annual report on Form 10-K

for the year ended December 31, 2016 (the “2016 Form 10-K”), signed by Stiehl, and others.

         68.    The 2016 Form 10-K repeated, in all material respects, the Disclosure Controls and

Procedures and Evaluation of Disclosure Controls and Procedures representations set forth in ¶47,

above.




                                                 - 21 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 23 of 51




        69.     The 2016 Form 10-K also repeated, in all material respects, the representations

concerning the Company’s Code of Conduct and Code of Ethics set forth in ¶¶49 and 50, above.

        70.     The statements referred to in ¶¶68 and 69, above, were each materially false and

misleading in that they misrepresented material facts and omitted to state material facts necessary in

order to make the statements contained therein not misleading. Specifically, the statements set forth

and incorporated by reference in the 2016 Form 10-K were materially false and misleading when

made because they misrepresented and failed to disclose the following adverse facts, which were

then known to, or recklessly disregarded by Defendants:

                (a)     that the Code of Conduct and the Code of Ethics for Senior Financial

Executives purportedly adopted by the Company were circumvented by one of the Company’s most

senior financial officers, Stiehl, who engaged in illegal bid-rigging to ensure that EY would be

retained as the Company’s auditors;

                (b)     that Sealed Air’s Disclosure Controls and Procedures and Evaluation of

Disclosure Controls and Procedures were not designed to ensure that employees accurately

communicated required information but rather permitted the Company to file reports pursuant to the

Exchange Act with the SEC that misstated and/or omitted material facts required to be disclosed by

SEC rules and regulations;

                (c)     that Sealed Air’s Disclosure Controls and Procedures were not effective at the

reasonable assurance level; and

                (d)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.


                                                 - 22 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 24 of 51




       71.     On May 10, 2017, Sealed Air filed with the SEC its Form 10-Q for the quarter ended

March 31, 2017 (the “Q1 2017 Form 10-Q”), signed by Stiehl. The Q1 2017 Form 10-Q repeated, in

pertinent part, the representations concerning the Company’s Disclosure Controls and Procedures

and Evaluation of Disclosure Controls and Procedures set forth in ¶47, above.

       72.     On August 9, 2017, Sealed Air filed with the SEC its Form 10-Q for the quarter

ended June 30, 2017 (the “Q2 2017 Form 10-Q”), signed by Stiehl. The Q2 2017 Form 10-Q

repeated, in pertinent part, the representations concerning the Company’s Disclosure Controls and

Procedures and Evaluation of Disclosure Controls and Procedures set forth in ¶47, above.

       73.     The statements referred to in ¶¶71 and 72, above, were each materially false and

misleading in that they misrepresented material facts and omitted to state material facts necessary in

order to make the statements contained therein not misleading. Specifically, the Q1 2017 Form 10-Q

and Q2 2017 Form 10-Q were materially false and misleading by misrepresenting and/or failing to

disclose the following adverse facts, which were then known to, or recklessly disregarded by

Defendants:

               (a)     that Sealed Air’s Disclosure Controls and Procedures and Evaluation of

Disclosure Controls and Procedures were not designed to ensure that employees accurately

communicated required information but rather permitted the Company to file reports pursuant to the

Exchange Act with the SEC that misstated and/or omitted material facts required to be disclosed by

SEC rules and regulations;

               (b)     that Sealed Air’s Disclosure Controls and Procedures were not effective at the

reasonable assurance level; and

               (c)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business


                                                - 23 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 25 of 51




practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.

        74.     On October 20, 2017, Sealed Air filed with the SEC a Form 8-K announcing the

appointment of Stiehl, then the Company’s Chief Accounting Officer and Controller, to the

additional office of Acting CFO, effective as of the close of business on October 31, 2017.

        75.     On November 9, 2017, Sealed Air filed with the SEC its Form 10-Q for the quarter

ended September 30, 2017 (the “Q3 2017 Form 10-Q”), signed by Stiehl. The Q3 2017 Form 10-Q

repeated, in pertinent part, the representations concerning the Company’s Disclosure Controls and

Procedures and Evaluation of Disclosure Controls and Procedures set forth in ¶47, above.

        76.     In addition, the Q3 2017 Form 10-Q included Stiehl’s certification pursuant to the

Sarbanes Oxley Act of 2002 (“SOX”), attesting that, inter alia:

                (a)     “this report does not contain any untrue statement of a material fact or omit to

state a material fact necessary to make the statements made, in light of the circumstances under

which such statements were made, not misleading with respect to the period covered by this report;”

                (b)     “[t]he registrant’s other certifying officer and I are responsible for establishing

and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and

15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f)

and 15d-15(f)) for the registrant and have . . . [d]esigned such disclosure controls and procedures, or

caused such disclosure controls and procedures to be designed under our supervision, to ensure that

material information relating to the registrant, including its consolidated subsidiaries, is made known

to us by others within those entities, particularly during the period in which this report is being

prepared;”




                                                  - 24 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 26 of 51




               (c)     “[e]valuated the effectiveness of the registrant’s disclosure controls and

procedures and presented in this report our conclusions about the effectiveness of the disclosure

controls and procedures, as of the end of the period covered by this report based on such evaluation;”

and

               (d)     “[t]he registrant’s other certifying officer and I have disclosed . . . [a]ny fraud,

whether or not material, that involves management or other employees who have a significant role in

the registrant’s internal control over financial reporting.”

       77.     The statements referred to in ¶¶75 and 76, above, were each materially false and

misleading in that they misrepresented material facts and omitted to state material facts necessary in

order to make the statements contained therein not misleading. Specifically, the Q3 2017 Form 10-Q

was materially false and misleading and failed to disclose the following adverse facts, which were

then known to, or recklessly disregarded by Defendants:

               (a)     that Sealed Air’s Disclosure Controls and Procedures and Evaluation of

Disclosure Controls and Procedures were not designed to ensure that employees accurately

communicated required information but rather permitted the Company to file reports pursuant to the

Exchange Act with the SEC that misstated and/or omitted material facts required to be disclosed by

SEC rules and regulations;

               (b)     that Stiehl had not disclosed any fraud, whether or not material, that involved

management or other employees who had a significant role in the registrant’s internal control over

financial reporting but rather concealed his fraudulent bid rigging designed to ensure EY’s selection

as the Company’s auditors;

               (c)     that Sealed Air’s Disclosure Controls and Procedures were not effective at the

reasonable assurance level; and


                                                 - 25 -
          Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 27 of 51




                (d)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.

         78.    On February 21, 2018, Sealed Air filed with the SEC its annual report on Form 10-K

for the year ended December 31, 2017 (the “2017 Form 10-K”), signed by Stiehl, and others.

         79.    The 2017 Form 10-K repeated, in all material respects, the Disclosure Controls and

Procedures and Evaluation of Disclosure Controls and Procedures representations set forth in ¶47,

above.

         80.    The 2017 Form 10-K also repeated, in all material respects, the representations

concerning the Company’s Code of Conduct and Code of Ethics set forth in ¶¶49 and 50, above.

         81.    In addition, the 2017 Form 10-K included Stiehl’s certification pursuant to SOX,

identical in all material respects to the certification quoted in ¶76, above.

         82.    The statements referred to in ¶¶79-81, above, were each materially false and

misleading in that they misrepresented material facts and omitted to state material facts necessary in

order to make the statements contained therein not misleading. Specifically, the statements set forth

and incorporated by reference in the 2017 Form 10-K were materially false and misleading when

made because they misrepresented and failed to disclose the following adverse facts, which were

then known to, or recklessly disregarded by Defendants:

                (a)     that the Code of Conduct and the Code of Ethics for Senior Financial

Executives purportedly adopted by the Company were circumvented by one of the Company’s most

senior financial officers, Stiehl, who engaged in illegal bid-rigging to ensure that EY would be

retained as the Company’s auditors;


                                                 - 26 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 28 of 51




                (b)     that Stiehl had not disclosed any fraud, whether or not material, that involved

management or other employees who had a significant role in the registrant’s internal control over

financial reporting but rather concealed his fraudulent bid rigging designed to ensure EY’s selection

as the Company’s auditors;

                (c)     that Sealed Air’s Disclosure Controls and Procedures and Evaluation of

Disclosure Controls and Procedures were not designed to ensure that employees accurately

communicated required information but rather permitted the Company to file reports pursuant to the

Exchange Act with the SEC that misstated and/or omitted material facts required to be disclosed by

SEC rules and regulations;

                (d)     that Sealed Air’s Disclosure Controls and Procedures were not effective at the

reasonable assurance level; and

                (e)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.

        83.     On May 7, 2018, Sealed Air filed with the SEC its Form 10-Q for the quarter ended

March 31, 2018 (the “Q1 2018 Form 10-Q”), signed by Stiehl. The Q1 2018 Form 10-Q repeated, in

pertinent part, the representations concerning the Company’s Disclosure Controls and Procedures

and Evaluation of Disclosure Controls and Procedures set forth in ¶47, above.

        84.     In addition, the Q1 2018 Form 10-Q included Stiehl’s certification pursuant to SOX,

identical in all material respects to the certification quoted in ¶76, above.

        85.     The statements referred to in ¶¶83 and 84, above, were each materially false and

misleading in that they misrepresented material facts and omitted to state material facts necessary in


                                                 - 27 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 29 of 51




order to make the statements contained therein not misleading. Specifically, the Q1 2018 Form 10-Q

was materially false and misleading and failed to disclose the following adverse facts, which were

then known to, or recklessly disregarded by Defendants:

                (a)     that Sealed Air’s Disclosure Controls and Procedures and Evaluation of

Disclosure Controls and Procedures were not designed to ensure that employees accurately

communicated required information but rather permitted the Company to file reports pursuant to the

Exchange Act with the SEC that misstated and/or omitted material facts required to be disclosed by

SEC rules and regulations;

                (b)     that Stiehl had not disclosed any fraud, whether or not material, that involved

management or other employees who had a significant role in the registrant’s internal control over

financial reporting but rather concealed his fraudulent bid rigging designed to ensure EY’s selection

as the Company’s auditors;

                (c)     that Sealed Air’s Disclosure Controls and Procedures were not effective at the

reasonable assurance level; and

                (d)     that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.

        86.     On June 7, 2018, Sealed Air filed with the SEC a Form 8-K announcing in pertinent

part, that, effective as of June 7, 2018, the Board of Directors of Sealed Air had appointed Stiehl as

Senior Vice President and CFO of the Company.

               Facts Concerning Defendants’ Unlawful Conduct Slowly Emerge

        87.     On August 6, 2018, after the market closed, Sealed Air filed with the SEC its Form

10-Q for the quarter ended June 30, 2018 (the “Q2 2018 Form 10-Q”), signed by Stiehl. The Q2
                                                 - 28 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 30 of 51




2018 Form 10-Q repeated, in pertinent part, the representations concerning the Company’s

Disclosure Controls and Procedures and Evaluation of Disclosure Controls and Procedures set forth

in ¶47, above.

       88.       In addition, the Q2 2018 Form 10-Q included Stiehl’s certification pursuant to SOX,

identical, in all material respects, to the certification quoted in ¶76, above.

       89.       The Q2 2018 Form 10-Q revealed, for the first time, that Sealed Air was under

investigation by the SEC, stating, in pertinent part, that “[o]n June 25, 2018, the Company received

from the staff of the SEC a subpoena for documents [(the “June 25, 2018 Subpoena”)], including

requests concerning the Company’s accounting for income taxes, its financial reporting and

disclosures and other matters.” Emphasis added.

       90.       On the announcement of this news, the price of Sealed Air stock fell over 5% to close

at $40.02 per share on August 7, 2018 on very heavy trading volume.

       91.       Defendants, however, continued to mislead the market by failing to disclose material

facts then known to them. Indeed, the statements referred to in ¶¶87 and 88, above, were each

materially false and misleading in that they misrepresented material facts and omitted to state

material facts necessary in order to make the statements contained therein not misleading.

Specifically, the Q2 2018 Form 10-Q was materially false and misleading and failed to disclose the

following adverse facts, which were then known to, or recklessly disregarded by Defendants:

                 (a)    that Sealed Air’s Disclosure Controls and Procedures and Evaluation of

Disclosure Controls and Procedures were not designed to ensure that employees accurately

communicated required information but rather permitted the Company to file reports pursuant to the

Exchange Act with the SEC that misstated and/or omitted material facts required to be disclosed by

SEC rules and regulations;


                                                 - 29 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 31 of 51




                (b)      that Stiehl had not disclosed any fraud, whether or not material, that involved

management or other employees who had a significant role in the registrant’s internal control over

financial reporting but rather concealed his fraudulent bid rigging designed to ensure EY’s selection

as the Company’s auditors;

                (c)      that Sealed Air’s Disclosure Controls and Procedures were not effective at the

reasonable assurance level; and

                (d)      that as a result of the foregoing, the market was unaware of the Company’s

true exposure to financial, regulatory, and litigation risks arising from the unethical business

practices of its senior executive management, which caused the price of Sealed Air common stock to

trade at artificially inflated prices during the Class Period.

        92.     Thereafter, on June 20, 2019, Sealed Air issued a press release and filed a Form 8-K

with the SEC announcing that on May 2, 2019, the SEC issued it an additional subpoena seeking

documents and information relating to “the process by which the Company selected its independent

audit firm [EY] for the period beginning with fiscal year 2015, and relating to the independence of

that audit firm [EY].”

        93.     In connection therewith, the Company’s Audit Committee initiated an internal review

into the process by which the Company selected EY. As a result of such examination, on June 19,

2019, the Board of Directors of Sealed Air terminated Stiehl’s employment “for cause.”

        94.     On the announcement of this news, the price of Sealed Air stock fell approximately

5% to close at $41.35 per share on June 21, 2019 on very heavy trading volume.

                             POST CLASS PERIOD DISCLOSURES

        95.     After the end of the Class Period, on August 2, 2019, Sealed Air disclosed in its Form

10-Q for the period ended June 30, 2019 that it had received a Grand Jury subpoena from the U.S.


                                                 - 30 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 32 of 51




Attorney’s Office seeking documents relating to the process by which the Company selected EY,

stating, in pertinent part:

        Following the announcement on June 20, 2019 that the Company had terminated the
        employment of William G. Stiehl as Chief Financial Officer, the Company received
        a Grand Jury subpoena from the United States Attorney’s Office for the
        Western District of North Carolina (the “U.S. Attorney’s Office”) seeking
        documents relating to that termination and relating to the process by which the
        Company selected its independent audit firm beginning with fiscal year 2015.

                                         *       *       *

        The Company has received from the staff of the SEC subpoenas for documents and
        requests for information in connection with the SEC’s previously disclosed
        investigation. Those subpoenas and requests seek documents and information
        regarding the Company’s accounting for income taxes, its financial reporting and
        disclosures, the process by which the Company selected its independent audit firm
        beginning with fiscal year 2015, the independence of that audit firm, and other
        matters. The Company has also received a Grand Jury subpoena from the U.S.
        Attorney’s Office seeking documents relating to the termination of our former
        CFO and relating to the process by which the Company selected its independent
        audit firm beginning with fiscal year 2015. [Emphasis added].

        96.     Less than two weeks later, on August 12, 2019, Sealed Air filed with the SEC a Form

8-K announcing that it had dismissed EY as its auditor, stating, in pertinent part:

        On August 7, 2019, the Audit Committee of the Board of Directors (the
        “Committee”) of Sealed Air Corporation (the “Company”) dismissed Ernst &
        Young LLP (“EY”) as the Company’s independent registered public accounting
        firm effective as of that date. This change is being made in light of the
        Company’s previously disclosed receipt of a subpoena from the U.S. Securities
        and Exchange Commission (“SEC”) on May 2, 2019 for documents and
        information relating to the process by which the Company selected its
        independent audit firm for the period beginning with fiscal year 2015, and
        relating to the independence of that audit firm. EY has reaffirmed to the
        Company that EY believes there has been no independence violation, and the
        Company has not reached a contrary conclusion. Nonetheless, the pendency of the
        SEC investigation, along with the Committee’s dissatisfaction with information it
        learned about the process by which EY was selected as auditor, caused the Company
        to make this change now to allow for an orderly transition for the audit of the
        Company’s fiscal 2019 consolidated financial statements and to minimize the risk of
        disruption that could arise in the event of an unplanned change in independent
        auditors at an undetermined time in the future. [Emphasis added].



                                               - 31 -
          Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 33 of 51




                SEALED AIR’S FILINGS WITH THE SEC OMITTED
         MATERIAL INFORMATION REQUIRED TO BE DISCLOSED THEREIN

         97.    Part II, Item 7 of Form 10-K and Part I, Item 2 of Form 10-Q required Sealed Air to

furnish the information called for under Item 303 of Regulation S-K [17 C.F.R. §229.303], MD&A,

during the Class Period.

         98.    The instructions to Item 303(a) of Regulation S-K explain that MD&A disclosure is

to “focus specifically” on material events and uncertainties that would cause a company’s reported

financial information not to be necessarily indicative of future operating results, including “matters

that would have an impact on future operations and [matters that] have not had an impact in the

past.”

         99.    In 1989, the SEC issued interpretative guidance associated with the requirements of

Item 303 of Regulation S-K, which states, in pertinent part, as follows:

         Events that have already occurred or are anticipated often give rise to known
         uncertainties. For example, a registrant may know that a material government
         contract is about to expire. The registrant may be uncertain as to whether the
         contract will be renewed, but nevertheless would be able to assess facts relating to
         whether it will be renewed. More particularly, the registrant may know that a
         competitor has found a way to provide the same service or product at a price less
         than that charged by the registrant, or may have been advised by the government that
         the contract may not be renewed. The registrant also would have factual information
         relevant to the financial impact of non-renewal upon the registrant. In situations
         such as these, a registrant would have identified a known uncertainty
         reasonably likely to have material future effects on its financial condition or
         results of operations, and disclosure would be required. [Emphasis added].

         100.   Based on these requirements, the MD&A in the Forms 10-K and 10-Q that Sealed Air

filed with the SEC during the Class Period was materially false and misleading when made because

Defendants Sealed Air and Stiehl, in violation of SEC rules and regulations, deceptively failed to

disclose the risks and uncertainties then known to management, including the unlawful acts that

subjected Sealed Air to contingent liabilities, including fines, reputational damage, criminal penalties



                                                 - 32 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 34 of 51




and/or other sanctions, that were reasonably likely to have a material adverse effect on Sealed Air’s

operating results.

       101.    Part I, Item 1A. of Form 10-K and Part II, Item 1A. of Form 10-Q required Sealed Air

to furnish the information called for under [17 C.F.R. §229.503], Risk Factors. Item 503 of

Regulation S-K required Sealed Air to disclose the most significant matters making an investment in

it risky, including the unlawful acts that subjected Sealed Air to contingent liabilities, including

fines, reputational damage, criminal penalties and/or other sanctions which, in violation of SEC rules

and regulations, were not disclosed to investors.

       102.    Part II, Item 9A of Form 10-K and Part I, Item 4 of Form 10-Q required Sealed Air to

furnish the information called for under Item 307 of Regulation S-K [17 C.F.R. §229.307],

Disclosure Controls and Procedures. Item 307 of Regulation S-K required Sealed Air’s Forms

10-K and 10-Q during the Class Period to disclose Stiehl’s conclusions about the effectiveness of the

Company’s disclosure controls and procedures, defined by relevant regulation as the controls and

procedures designed to ensure that information required to be disclosed in reports filed with the SEC

is appropriately recorded, processed, summarized and reported.

       103.    Specifically, in each of its Forms 10-K and 10-Q filed during the Class Period, Sealed

Air violated Item 303(a), 503 and 307 of Regulation S-K, by failing to disclose:

               (a)     that Sealed Air’s selection of EY to serve as the Company’s independent

registered public accounting firm did not follow a competitive search process involving several

international registered public accounting firms but rather followed an illegally manipulated process

through which bids were rigged by Stiehl and EY to ensure EY would be selected as the Company’s

registered public accounting firm; and




                                                - 33 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 35 of 51




               (b)     that the unlawful bid rigging by Stiehl subjected Sealed Air to contingent

liabilities, including fines, reputational damage, criminal penalties and/or other sanctions which, in

violation of SEC rules and regulations, were not disclosed to investors and were reasonably likely to

have a material effect on the Company’s future operating results.

            DEFENDANTS’ CLASS PERIOD MISSTATEMENTS AND
       VIOLATIONS OF SEC RULES AND REGULATIONS WERE MATERIAL

       104.    As alleged herein, Defendants’ statements misrepresented and failed to disclose facts

that were required to be stated therein. These material misrepresentations and omitted facts caused

Sealed Air stock to trade at inflated prices during the Class Period.

       105.    During the Class Period, Defendants Sealed Air and Stiehl engaged in collusion with

EY and rigged the process by which EY was selected to serve as the Company’s independent

auditor. As a result, the process by which EY was selected to serve as Sealed Air’s auditor was

unlawful and subjected Sealed Air to contingent liabilities, including fines, reputational damage,

criminal penalties and/or other sanctions.

       106.    The SEC, in its Staff Accounting Bulletin No. 99 (“SAB No. 99”), has provided

stakeholders with its determination about materiality in the context of financial information, noting

in particular, that materiality associated with financial disclosures requires an assessment of the

factual context in which the user would view the financial information.

       107.    Thus, SAB No. 99 provides that qualitative factors, such as a concealment of an

unlawful transaction, may well render a quantitatively small misstatement material.             Here,

Defendants were engaged in an unlawful manipulation that has subjected Sealed Air to fines,

reputational damage, and/or criminal penalties.

       108.    Indeed, the significance of these events is evidenced by the enactment of Section

10A(b) of the Exchange Act which requires auditors to take certain actions upon discovery of an

                                                - 34 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 36 of 51




“illegal act” and it specifies that such obligations are triggered “whether or not [the illegal acts are]

perceived to have a material effect on the financial statements of the issuer. . . .”

        109.    In addition, SAB No. 99 provides that the “volatility of the price of a registrant’s

securities in response to certain types of disclosures may provide guidance as to whether investors

regard quantitatively small misstatements as material.” After Sealed Air announced that the SEC

had commenced an investigation, the price of its common stock declined more than 5%, eviscerating

approximately $400 million of its market capitalization. Then, after Sealed Air disclosed that Stiehl

had been fired for cause, the price of Sealed Air common stock fell approximately 5%, causing

another approximate $300 million market capitalization loss.

                          ADDITIONAL SCIENTER ALLEGATIONS

        110.    Stiehl acted with scienter in that he knew or recklessly disregarded that the public

documents and statements issued or disseminated in the name of the Company were materially false

and misleading. Stiehl knowingly or recklessly substantially participated or acquiesced in the

issuance or dissemination of such statements or documents as a primary violator of the federal

securities laws.

        111.    By virtue of Stiehl’s receipt of information reflecting the true facts regarding Sealed

Air, as well as his control over and/or receipt of the Company’s materially misleading misstatements

and/or his associations with the Company that made him privy to confidential proprietary

information concerning Sealed Air, Stiehl was an active and culpable participant in the fraudulent

scheme alleged herein.

        112.    Stiehl knew and/or recklessly disregarded the falsity and misleading nature of the

information which he caused to be disseminated to the investing public. The fraudulent scheme

described herein could not have been perpetrated during the Class Period without the knowledge and


                                                 - 35 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 37 of 51




complicity or, at least, the reckless disregard of the personnel at the highest levels of the Company,

including Stiehl.

       113.       Stiehl was a senior executive officer of Sealed Air and directed and participated in the

retention of EY and was aware of key facts related to the Company’s selection of and negotiations

with EY. As part of this process, Stiehl actively and willingly colluded with EY and as was party to

the illegal process by which EY was selected to serve as the Company’s auditor, as alleged herein.

       114.       The Company’s Board of Directors has now fired Stiehl “for cause.” Stiehl knew that

the Company’s false representations during the Class Period were materially false and misleading

when made, including those claiming the Company had engaged in a “competitive search process”

and a “comprehensive request for proposal process” in selecting EY to serve as its auditor.

Nonetheless, Stiehl repeatedly signed and allowed Sealed Air to make filings with the SEC that

contained false and misleading representations.

       115.       Moreover, Stiehl repeatedly signed false and misleading Sarbanes-Oxley Act

mandated certifications during the Class Period, which acknowledged his responsibility to investors

for establishing and maintaining controls to ensure that material information about Sealed Air was

appropriately disclosed to investors.

       116.       Stiehl possessed knowledge of facts that directly contradicted Defendants’ public

statements. Nonetheless, Stiehl substantially participated in the repeated issuance and dissemination

of false and misleading statements by Sealed Air and repeatedly signed SOX certifications that he

knew were materially false and misleading during the Class Period.

       117.       These repeated unlawful acts over a multi-year period bolster a finding of scienter

against Stiehl.




                                                   - 36 -
          Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 38 of 51




         118.     The knowledge of Stiehl, who at the time of EY’s retention by Sealed Air served as

its Chief Accounting Officer and Controller and later served as the Company’s CFO, can be imputed

to Defendant Sealed Air itself.

         119.     Moreover, the ongoing investigations by the SEC and DOJ support a finding of

scienter against Defendants.

         120.     Finally, Stiehl was motivated to engage in his fraudulent course of conduct in order to

allow Company insiders, including himself, to sell shares of their personally-held Sealed Air

common stock at inflated prices, which yielded them gross proceeds of more than $4 million during

the Class Period, as follows: 1

Sealed Air (SEE)
Insider Sales:   11/14/14 - 6/20/19


Filer Name                                    Transaction Date Direct Indirect Price Shares Sold   Proceeds
Chammas (Emile Z)                                   11/20/2017 D               $45.24        6,000   $271,440
                                                      5/29/2018 D              $45.03       10,000   $450,300
                                                                                            16,000   $721,740

Chrisman Kenneth P                                   5/22/2018 D              $45.01         7,000   $315,070
                                                                                             7,000   $315,070

Codey (Lawrence R)                                    8/9/2016 D              $46.50           200     $9,300
                                                     9/18/2017 D              $42.91         3,500   $150,185
                                                                                             3,700   $159,485

Deily (Karl R)                                        6/9/2015 D              $49.57        19,850   $983,965
                                                                                            19,850   $983,965

Roper (Ruth)                                          3/4/2015 D              $46.00        14,622   $672,612
                                                     3/11/2015 D              $45.18         4,916   $222,105
                                                     2/22/2016 D              $44.08        18,000   $793,440
                                                                                            37,538 $1,688,157

Stiehl (William G)                                   5/19/2017 D              $43.43         3,000   $130,290
                                                    12/15/2017 D              $48.98         3,000   $146,940
                                                     6/19/2018 D              $44.01         3,000   $132,030
                                                                                             9,000   $409,260

Grand Total                                                                                 93,088 $4,277,676




1
       Lead Plaintiffs’ counsel used publicly-available trading data that Company insiders filed with
the SEC on Forms 4 to evaluate their selling activity. Accordingly, the Forms 4 filed with the SEC
by Company insiders during the Class Period are hereby incorporated by reference.

                                                  - 37 -
        Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 39 of 51




                                      LOSS CAUSATION

       121.    During the Class Period, Defendants perpetrated a scheme to deceive the market and

engaged in a course of conduct that artificially inflated the price of Sealed Air common stock. This

scheme operated as a fraud or deceit on Class Period purchasers of Sealed Air common stock (the

“Class”) by failing to disclose and misrepresenting the adverse facts detailed herein.

       122.    At all relevant times, the material misrepresentations and omissions particularized in

this Complaint directly or proximately caused, or were a substantial contributing cause of, the

damages sustained by Plaintiffs and other members of the Class. As described herein, during the

Class Period, the Defendants made or caused to be made a series of materially false or misleading

statements about Sealed Air’s operations, management, systems of disclosure controls and corporate

governance. These material misstatements and omissions had the cause and effect of artificially

inflating the price of Sealed Air common stock and created a false impression about its senior

executive management, thus causing the Company’s shares to be overvalued and artificially inflated

at all relevant times. The Defendants’ materially false and misleading statements during the Class

Period resulted in Plaintiffs and other members of the Class purchasing the Company’s shares at

artificially inflated prices, thus causing the damages complained of herein.

       123.    As a result of their purchases of Sealed Air common stock during the Class Period,

Plaintiffs and the other Class members suffered economic loss, i.e., damages, under the federal

securities laws. When Defendants’ prior misrepresentations and fraudulent conduct were revealed

and became apparent to the market, the price of Sealed Air common stock fell precipitously as the

prior artificial inflation dissipated. Defendants’ false and misleading statements had the intended

effect and caused Sealed Air common stock to trade at artificially inflated levels throughout the

Class Period, reaching as high as $55.84 per share on August 10, 2015.


                                               - 38 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 40 of 51




       124.    By issuing materially false and misleading statements and failing to disclose to

investors the adverse facts detailed herein, Defendants presented a misleading picture of Sealed Air’s

operations, management, systems of disclosure controls and corporate governance. The declines in

the price of Sealed Air common stock after the corrective disclosures came to light were a direct

result of the nature and extent of Defendants’ fraudulent misrepresentations being revealed to

investors and the market. The timing and magnitude of the price declines in Sealed Air common

stock negate any inference that the loss suffered by Plaintiffs and the other Class members was

caused by changed market conditions, macroeconomic or industry factors or Company-specific facts

unrelated to Defendants’ fraudulent conduct.

       125.    The economic loss, i.e., damages, suffered by Plaintiffs and the other Class members

was a direct result of Defendants’ fraudulent scheme to artificially inflate the price of Sealed Air

common stock and the subsequent significant declines in the value of Sealed Air common stock

when Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

       126.    On August 6, 2018, after the market closed, Defendants disclosed that the Company’s

financial affairs were under investigation by the SEC. When the marketplace was made aware of

this adverse fact, Sealed Air stock declined by more than 5%, causing an approximate $400 million

market capitalization loss, on high trading volume.

       127.    On June 20, 2019, after the market closed, Defendants disclosed that Stiehl had been

fired “for cause” in connection with the matters under investigation by the SEC. When the

marketplace was made aware of this adverse fact, Sealed Air stock declined by more than 5%,

causing another approximate $300 million market capitalization loss, on high trading volume.




                                                - 39 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 41 of 51




                APPLICABILITY OF THE PRESUMPTION OF RELIANCE
                      (FRAUD-ON-THE-MARKET DOCTRINE)

        128.    Plaintiffs are entitled to a presumption of reliance for Defendants’ material

misrepresentations under the fraud-on-the-market doctrine because the market for Sealed Air

publicly traded common stock was open, well-developed, and efficient at all times. As a result of

Defendants’ materially false and misleading statements, Sealed Air publicly traded common stock

traded at artificially inflated prices during the Class Period. Plaintiffs and the other members of the

Class purchased or otherwise acquired Sealed Air publicly traded common stock relying upon the

integrity of the market price of those securities and the market information relating to Sealed Air and

have been damaged thereby.

        129.    The market for Sealed Air common stock was open, well developed and efficient at

all relevant times. As a result of the materially false and misleading statements and omissions

alleged herein, Sealed Air common stock traded at artificially inflated prices during the Class Period.

Plaintiffs and other members of the Class purchased or otherwise acquired Sealed Air common stock

relying upon the integrity of the market price of Sealed Air common stock and market information

relating to Sealed Air, and have been damaged thereby.

        130.    During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of Sealed Air common stock, by publicly issuing false and misleading statements

and omitting to disclose material facts necessary to make Defendants’ statements, as set forth herein,

not false and misleading. Said statements and omissions were materially false and misleading in that

they failed to disclose material adverse information and misrepresented the truth about the Company,

its operations, its management, its auditor selection process, its systems of disclosure controls and its

corporate governance, as alleged herein.




                                                 - 40 -
        Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 42 of 51




       131.    At all relevant times, the market for Sealed Air common stock was an efficient market

for the following reasons, among others:

               (a)     Sealed Air common stock met the requirements for listing, and was listed and

actively traded on the NYSE, a highly efficient and automated market;

               (b)     As a public company, Sealed Air filed periodic public reports with the SEC

and/or the NYSE;

               (c)     Sealed Air regularly communicated with public investors via established

market communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures, such

as communications with the financial press and other similar reporting services; and

               (d)     Sealed Air was followed by securities analysts employed by brokerage firms

who wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms. Each of these reports was publicly available

and entered the public marketplace.

       132.    As a result of the foregoing, the market for Sealed Air common stock promptly

digested current information regarding Sealed Air from all publicly available sources and reflected

such information in Sealed Air common stock price. Under these circumstances, all purchasers of

Sealed Air common stock during the Class Period suffered similar injury through their purchases of

Sealed Air common stock at artificially inflated prices and a presumption of reliance applies.

       133.    A presumption of reliance is also appropriate in this action under the Supreme Court’s

holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972), because Plaintiffs’

claims are based, in significant part, on Defendants’ material omissions. Since this action involves

Defendants’ failure to disclose material adverse information regarding Sealed Air’s operations,


                                               - 41 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 43 of 51




positive proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts

withheld be material in the sense that a reasonable investor might have considered them important in

making investment decisions. Given the importance of Defendants’ material misstatements and

omissions set forth above, that requirement is satisfied here.

                                       NO SAFE HARBOR

       134.    The statutory safe harbor provided for forward-looking statements under the Private

Securities Litigation Reform Act of 1995 does not apply to any of the false statements alleged

herein. The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward-looking, they were not adequately identified as “forward-looking

statements” when made and there were no meaningful cautionary statements identifying important

factors that could cause actual results to differ materially from those in the purportedly forward-

looking statements. In the alternative, to the extent that the statutory safe harbor is determined to

apply to any forward-looking statements pleaded herein, Defendants are liable for those false

forward-looking statements because at the time each of those forward-looking statements was made,

the speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Sealed Air who knew that the statement was false when made.

                               CLASS ACTION ALLEGATIONS

       135.    This is a class action on behalf of all purchasers of Sealed Air common stock during

the Class Period who were damaged thereby. Plaintiffs bring this action as a class action pursuant to

Federal Rules of Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

purchased Sealed Air common stock between November 17, 2014 and June 20, 2019, inclusive, and

were damaged thereby. Excluded from the Class are Defendants, the officers and directors of the
                                                - 42 -
           Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 44 of 51




Company, at all relevant times, the members of their immediate families and their legal

representatives, heirs, successors or assigns, and any entity in which Defendants have or had a

controlling interest.

        136.      The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Sealed Air common stock was actively traded on the

NYSE. While the exact number of Class members is unknown to Lead Plaintiffs at this time and can

only be ascertained through appropriate discovery, Plaintiffs believe that there are thousands of

members in the proposed Class. Millions of Sealed Air common shares were traded publicly during

the Class Period on the NYSE. As of April 29, 2019, there were approximately 157.7 million Sealed

Air common shares outstanding. Record owners and other members of the Class may be identified

from records maintained by Sealed Air or its transfer agent and may be notified of the pendency of

this action by mail, using the form of notice similar to that customarily used in securities class

actions.

        137.      Plaintiffs’ claims are typical of the claims of the members of the Class as all members

of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal law that is

complained of herein.

        138.      Plaintiffs will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

        139.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;


                                                  - 43 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 45 of 51




                (b)     whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the operations, management,

systems of disclosure controls, auditor selection process, and corporate governance of Sealed Air;

                (c)     whether the price of Sealed Air common shares was artificially inflated during

the Class Period; and

                (d)     to what extent the members of the Class have sustained damages and the

proper measure of damages.

       140.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation makes it impossible for members of the Class to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

                                              COUNT I

                  For Violation of §10(b) of the Exchange Act and Rule 10b-5
                                    Against All Defendants

       141.     Plaintiffs repeat and reallege each and every allegation contained above, as if fully set

forth hereat.

       142.     This Count is asserted against the Defendants for violations of Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

       143.     During the Class Period, Defendants disseminated or approved the false or misleading

statements specified above, which they knew or recklessly disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.




                                                 - 44 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 46 of 51




        144.    Defendants, individually and in concert, directly and indirectly, by the use, means or

instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the operations,

management and corporate governance of the Company, as specified herein.

        145.    Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made untrue

statements of material fact and/or omitted to state material facts necessary to make the statements

made not misleading; and (c) engaged in acts, practices, and a course of business that operated as a

fraud and deceit upon the purchasers of Sealed Air common stock during the Class Period in an

effort to maintain artificially high market price for Sealed Air common shares in violation of Section

10(b) of the Exchange Act and Rule 10b-5. Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

        146.    Each Defendant’s liability arises from the following facts: (i) Stiehl was a high-level

executive at the Company during the Class Period; (ii) Stiehl, by virtue of his responsibilities and

activities as a senior executive officer of the Company was privy to and participated in the creation,

development and reporting of the Company’s affairs in accordance with relevant law and

regulations; (iii) Stiehl had access to the Company’s internal communications and other data and

information at all relevant times; and (iv) Defendant Stiehl was aware that the Company’s

disseminated information to the investing public which he knew or recklessly disregarded was

materially false and misleading.

        147.    Defendants had actual knowledge of the misrepresentations and omissions of material

facts set forth herein, or acted with reckless disregard for the truth in that they failed to ascertain and

to disclose such facts, even though such facts were available to them. Defendants’ material

misrepresentations and/or omissions were done knowingly or recklessly and for the purpose and


                                                  - 45 -
         Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 47 of 51




effect of concealing from the investing public the truth regarding the Company’s operations,

management, auditor selection process, systems of disclosure controls and corporate governance,

thereby supporting the artificially inflated price of Sealed Air common shares.

       148.    As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of Sealed Air common

stock was artificially inflated during the Class Period. In ignorance of that fact, and relying directly

or indirectly on the false and misleading statements made by the Defendants, or upon the integrity of

the markets in which the securities trade, and/or on the absence of material adverse information that

was known to or recklessly disregarded by Defendants, but not disclosed in public statements by

Defendants during the Class Period, Plaintiffs and the other members of the Class purchased Sealed

Air common stock during the Class Period at artificially high prices and were damaged as a result of

the securities law violations alleged herein.

       149.    At the time of said misrepresentations and omissions, Plaintiffs and the other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs and

the other members of the Class and the marketplace known the truth regarding the significant

problems alleged herein, which were not disclosed by Defendants, Plaintiffs and the other members

of the Class would not have purchased or otherwise acquired Sealed Air common stock, or, if they

had purchased such securities during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

       150.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act,

and Rule 10b-5 promulgated thereunder. As a direct and proximate result of the Defendants’

wrongful conduct, Plaintiffs and the other members of the Class suffered damages in connection

with their purchases of Sealed Air common stock during the Class Period.


                                                 - 46 -
           Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 48 of 51




                                              COUNT II

                            For Violation of §20(a) of the Exchange Act
                                           Against Stiehl

          151.   Plaintiffs repeat and reallege each and every allegation above, as if fully set forth

hereat.

          152.   This Count is asserted against the Stiehl for violations of Section 20(a) of the

Exchange Act.

          153.   During the Class Period, Stiehl acted as a controlling persons of Sealed Air within the

meaning of Section 20(a) of the Exchange Act.

          154.   By virtue of his executive position, share ownership, and culpable participation in the

fraudulent scheme, as alleged above, Stiehl had the power to influence and control and did, directly

or indirectly, influence and control the decision making of the Company, including the content and

dissemination of the various statements that Plaintiffs contend were false and misleading as detailed

herein.

          155.   Stiehl was provided with or had unlimited access to the Company’s internal

communications, public filings, and other statements alleged by Plaintiffs to be misleading prior to

or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected. In particular, Stiehl had direct involvement in and

responsibility over the selection of EY to serve as the Company’s auditor, as well as the operation of

the Company and, therefore, is presumed to have had the power to control or influence the particular

conduct giving rise to the securities violations as alleged herein.

          156.   By reason of such wrongful conduct, Stiehl is liable pursuant to Section 20(a) of the

Exchange Act.




                                                 - 47 -
        Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 49 of 51




       157.    As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their purchases of the

Company’s common stock during the Class Period.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment as follows:

       A.      Determining that this action is a proper class action, and certifying Plaintiffs as Class

representatives under Rule 23 of the Federal Rules of Civil Procedure and Plaintiffs’ counsel as Lead

Counsel;

       B.      Awarding compensatory damages in favor of Plaintiffs and the other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

       D.      Awarding such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiffs hereby demand a trial by jury.

DATED: July 13, 2020                           ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                               SAMUEL H. RUDMAN
                                               ROBERT M. ROTHMAN
                                               DAVID A. ROSENFELD


                                                              /s/ Robert M. Rothman
                                                             ROBERT M. ROTHMAN




                                                - 48 -
Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 50 of 51




                            58 South Service Road, Suite 200
                            Melville, NY 11747
                            Telephone: 631/367-7100
                            631/367-1173 (fax)
                            srudman@rgrdlaw.com
                            rrothman@rgrdlaw.com
                            drosenfeld@rgrdlaw.com

                            Lead Counsel for Plaintiffs

                            ASHER KELLY LAW
                            MICHAEL ASHER
                            JACQUELINE A. KELLY
                            25800 Northwestern Highway, Suite 1100
                            Southfield, MI 48075-812
                            Telephone: 248/746-2728
                            masher@asherkellylaw.com
                            jkelly@asherkellylaw.com


                            TREVETT CRISTO P.C.
                            MICHAEL T. HARREN
                            2 State Street, Suite 1000
                            Rochester, NY 14614
                            Telephone: 585/454-2181
                            mharren@trevettcristo.com

                            BLITMAN &KING LLP
                            Ginger B. LaChapelle
                            800 Troy-Schenectady Road, Second Floor
                            Latham, NY 12110-2424
                            Telephone: 518/785-4387
                            gblachapelle@bklawyers.com


                            Additional Counsel for Plaintiffs




                             - 49 -
       Case 1:19-cv-10161-LLS Document 32 Filed 07/13/20 Page 51 of 51




                                 CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on July 13, 2020, I authorized a true and

correct copy of the foregoing document to be electronically filed with the Clerk of the Court

using the CM/ECF system, which will send notification of such public filing to all counsel

registered to receive such notice.


                                                             /s/ Robert M. Rothman
                                                            ROBERT M. ROTHMAN

                                                 ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
                                                 58 South Service Road, Suite 200
                                                 Melville, NY 11747
                                                 Telephone: 631/367-7100
                                                 631/367-1173 (fax)
                                                 rrothman@rgrdlaw.com
